180 F.2d 170
Oria Franklin BROWN, Jr.,v.SEARS, ROEBUCK & CO., a corporation.
No. 4018.
United States Court of Appeals. Tenth Circuit.
Jan. 23, 1950.

Appeal from the United States District Court for the Western District of Oklahoma.
J. B. Dudley and Paul Dudley, Oklahoma City, Okl., and K. B. Kienzle and C. H. Tankersley, Shawnee, Okl., for appellant.
Coleman Hayes, Oklahoma city, Okl., for appellee.
Before BRATTON, HUXMAN and PICKETT, Circuit Judges.
PER CURIAM.


1
Appeal dismissed January 23, 1950, on motion of appellee.